Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a divisional of parent application no. 16/400,003, which has issued as Patent No. US 11,133,195 B2. 
	Currently, claims 1-8 are pending and examined below.  

Information Disclosure Statement (IDS)
The Applicant submitted an information disclosure statement on 09/06/2021 ("09-06-21 IDS").  Since the Applicant has met the provisions of 37 CFR 1.97, the 09-06-21 is in compliance and are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: Since the parent application has issued as Patent No. US 11,133,195 B2, please consider amending the specification to include this fact.  

The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  INVERSE TONE PILLAR PRINTING METHOD USING ORGANIC PLANARIZING LAYER PILLARS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Here, claim 4 is indefinite, because the Applicant’s use of the term "about" fails to inform those skilled in the art about the scope of the invention with reasonable certainty. The term "about" is relative and subjective term per se.  Its ordinary meaning as envisaged by a dictionary fails to provide reasonable certainty as to the "metes" and "bounds" of the term "about" are.  Customarily, those skilled in the art have differing views of what the term "about" encompasses:
According to Redler (Pub. No. US 2018/0083435 A1 to Redler), "the term 'about' refers to a value within +/- 25% of the nominal value." (para [0042]).
Avci (Pub. No. US 2017/0271501 A1 to Avci et al.) has a narrower view than Redler:  "The term 'about' refers to "+/- 20% of a target value" (para [0029]).  
Gardner (Pub. No. US 2014/0306250 A1 to Gardner et al.) has a narrower view than Avci: The “term ‘about' refers to a +/- 10% variation from the nominal value.” (para [0045]).
Ichijo (Patent No. US 8,324,699 B2) has a narrower view than Gardner: Ichijo construes the term “about” to include a deviation of at least +/- 5% of the modified terms if this deviation would not negate the meaning of the words they modify." (col. 5, ln 24-30).  
Loboda et al. (Pub. No. US 2014/0117380 A1) has the narrowest view: The term “about” may mean +/- 1 % (para [0057]). 
	So, whose definition of the term "about" controls here?  Since there are divergent views of what the term "about" means in the semiconductor art, the metes and bounds of the term "about" are not clear and thus the Applicants have not provided requisite notice of about "about” encompasses.  Without providing this requisite notice, the claim creates a zone of uncertainty, and thus fails to inform those skilled in the art about the scope of the invention with reasonable certainty.
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Park (Pub No. US 2016/0047961 A1 to Park et al. cited in the 09-06-21 IDS) teaches method comprising: 
providing an initial semiconductor structure (para [0071] - "Referring to FIG. 1, the operation of forming the base substrate used to fabricate the polarizer and an operation of forming a first photoresist layer according to the first embodiment may include preparing a light-transmitting substrate 10, forming a metal layer 20, forming a first capping layer 30, forming a guide layer 40, forming a hard mask layer 50, forming a second capping layer 60, forming a sacrificial layer 70, and forming first photoresist layer patterns 81 through 84.") including an underlying substrate 10, a hard mask stack 50 outward of the underlying substrate 10, a first complementary material 70, and a patterned photoresist layer 80 outward of the first complementary material 70, wherein the patterned photoresist layer 80 is patterned into a plurality of photoresist pillars 81, 82, 83, 84 defining a plurality of photoresist trenches (openings between the first photoresist layer patterns 81 through 84);  
partially etching said first complementary material 70 inward of said trenches, to provide first complementary material trench regions in said first complementary material 70 (para [0090] -"The first photoresist layer patterns 81 through 84 may serve as a mask used to form sacrificial layer patterns 71 through 74 (see FIG. 2) which will be described layer." Fig. 2 shows openings between the sacrificial layer patterns 71 and 74, the openings be attributable to "first complementary material trench regions"); 
removing said patterned photoresist layer (para [0095] - "The operation of forming the sacrificial layer patterns 71 and 74 may include removing the first photoresist layer patterns 81 through 84.");  
filling said trench regions in said first complementary material 70 with a second complementary material 94 or 95 (para [0096] - "The auxiliary guide layer 90 may be formed on top and side surfaces of the sacrificial layer patterns 71 through 74 and a top surface of the second capping layer 60..."; para [0119] -"The auxiliary guide patterns 94 through 96."), wherein said second complementary material 94 or 95 is preferentially etchable with respect to said first complementary material 70 (Fig. 3 shows preferential etching of the auxiliary guide layer 90 over the sacrificial layer patterns 71, 72, 73 and 74 to leave behind auxiliary guide patterns 91 through 98.);  
selectively depositing a third complementary material 110 (para [0122] - "FIG. 7 is a cross-sectional view schematically illustrating an operation of coating a block copolymer 110 and an operation of heat-treating or solvent-annealing the block copolymer 110 after the operation of FIG. 6.") on said second complementary material 94 or 95  to form a plurality of third complementary material-covered regions 110 (between auxiliary guides 94 and 95); and a plurality of intermediate regions (sacrificial patterns 73 and 74) not covered with said third complementary material 110, wherein said third complementary material 100 is selected to grow selectively on said second complementary material 94, 95 but not directly on said first complementary material 70 (from which sacrificial patterns 73 and 74 are formed; see Fig. 7), and wherein said third complementary material 110 is preferentially etchable with respect to said first complementary material 70 (see Fig. 8).
Nevertheless, Park, alone or in combination with other prior art of record, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
providing an organic planarization layer outward of the hard mask stack and a first complementary material outward of the organic planarization layer;
anisotropically etching said first complementary material inward of said intermediate regions but not inward of said third complementary material-covered regions; and 
etching said organic planarization layer, inward of said intermediate regions, to provide a plurality of organic planarization layer pillars in said organic planarization layer, said organic planarization layer pillars defining a plurality of organic planarization layer trenches in said organic planarization layer, said organic planarization layer trenches being inverted with respect to said photoresist pillars.
Therefore, the independent claim 1 is allowed. 
Claims 2, 3 and 5-8 are allowed, because they depend from the allowed independent claim 1.
But for the pending 35 U.S.C. 112(b) rejection of claim 4, claim 4 would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2008/0220193 A1 to Tohi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 October 2022